          Case 4:17-cv-40029-TSH Document 54 Filed 07/26/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                             )
JUAN R. RIVERA,                              )
                      Plaintiff              )
                                             )
v.                                           )      C.A. No. 17-CV-40029-TSH
                                             )
CITY OF WORCESTER, TERRENCE                  )
CAHILL, CARL SUPERNOR,                       )
STEVE ROCHE, OFFICERS DOE 1-3,               )
                Defendants                   )
                                             )


                   STIPULATION OF DISMISSAL (WITH PREJUDICE)

        Plaintiff Juan R. Rivera and Defendants City of Worcester, Terrence Cahill, Carl Supernor

and Steve Roche, hereby stipulate, pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), that this case is

dismissed with prejudice, all rights of appeal waived, each party to bear their own costs and

attorney’s fees.


JUAN R. RIVERA,                                     CITY OF WORCESTER,
                                                    TERRENCE CAHILL, CARL
By his attorney,                                    SUPERNOR, & STEVE ROCHE,

/s/ Keith T. Higgins                                By their attorneys,
Keith T. Higgins, BBO # 630249)                     David M. Moore, City Solicitor
Pawlak & Higgins, LLC
61 Academy Street
Fitchburg, MA 01420                                 /s/ Kevin M. Gould
(978) 345-5132                                      Kevin M. Gould (BBO # 661545)
keith@pawlaklegal.com                               Wendy L. Quinn (BBO # 653954)
                                                    Assistant City Solicitors
                                                    Room 301, 455 Main Street
                                                    Worcester, MA 01608
                                                    (508) 799-1161
                                                    gouldk@worcesterma.gov
                                                    quinnwl@worcesterma.gov
         Case 4:17-cv-40029-TSH Document 54 Filed 07/26/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

        I, Keith T. Higgins, hereby certify that on this 26th day of July, 2019, I served the within
Stipulation of Dismissal (With Prejudice), by providing a copy of the same to all counsel of
record via the United States District Court’s electronic notification system.


                                                     /s/ Keith T. Higgins




                                                 2
